Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on May 17, 2022 has been entered.

2. Claims 1-11, 14-19, and 21-24 have been examined. 


Foreign Priority Date
3. Till this current date, the Foreign application to which priority is claimed is not on files yet. Please consider to:
contact EBC Customer Support Center as indicated in the Failure Status Report mailed on May 24, 2021;  or
submit the Foreign application together with a reply to this Office action without contacting the EBC Customer Support Center.


Allowable Subject Matter
4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claims 1, 11, and 18 are not taught by any prior reference found through search.

The primary reason for allowance of the claims in this case,  is the inclusion of the limitations  “at an application system hosting one or more software applications, each software application having a plurality of application deployments, wherein:  a first application deployment of an application is based on a first set of user interactions with the application and includes a first set of application features;  a second application deployment of the application is different to the first application deployment due to being based on a second set of user interactions with the application;  the second set of user interactions is different to the first set of user interactions; and the second application deployment includes a second set of application features different from the first set of application features; receiving usage information about a user, the usage information indicating a third set of user interactions with at least one of the one or more software applications;  selecting the first application deployment based at least in part on a similarity between the first set of user interactions and the third set of user interactions;     and deploying the application for the user based on the first application deployment,”   in claim 1, 

“determining, by the processing system, a second application profile that is different to the first application profile, the second application profile based on second user interactions with the software application; determining a first application deployment of the software application for the processing system based on the first application profile, the first application deployment comprising a first set of application features; determining a second application deployment of the software application based on the second application profile, the second application deployment comprising a second set of application features different from the first set of application features; receiving, at the processing system, user usage information for a user, the user usage information for the user comprising information indicating third user interactions with the software application by the user; selecting, by the processing system and based at least in part on a similarity between the third user interactions and the first user interactions, the first application deployment and not the second application deployment; and based on the selection of the first application deployment, deploying by the processing system, the first application deployment of the software application for the user,” in claim 11, and 

“determine a first application profile based on first user interactions with a software application; determine a second application profile that is different to the first application profile, the second application profile based on second user interactions with the software application for the software application that is different to the first application profile; determine a first application deployment of the software application based on the first application profile, the first application deployment comprising a first set of application features; determine a second application deployment of the software application based on the second application profile, the second application deployment comprising a second set of application features different from the first set of application features; receive user usage information for a user, the user usage information for the user comprising information indicative of third user interactions with usage of the software application by the user; select, from a group including the first application deployment and the second application deployment, the first application deployment for the user, the selection based at least in part on a similarity between the third user interactions and the first user interactions; and deploy the first application deployment for the user,” in claim 18, which are not found in the prior art of record.

Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.


Conclusion
5. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 10,474,453 to Mehrotra et al. discloses creating/deploying a native portlet is based on the collection of product usage logs and analysis of the data collected.


6. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192